Case 1:21-cv-20976-JAL Document 1-2 Entered on FLSD Docket 03/11/2021 Page 1 of 5




                 EXHIBIT “A”
Filing #Case 1:21-cv-20976-JAL Document 1-2 Entered on FLSD Docket 03/11/2021 Page 2 of 5
         117974531   E-Filed 12/10/2020 10:30:40 AM
        ,258274 LIT Complaint Premise
                                        IN THE CIRCUIT COURT OF THE 11TH JUDICIAL CIRCUIT
                                             IN AND FOR MIAMI-DADE COUNTY, FLORIDA

         ELIDA MARIA GARCIA PINEDA,

                 Plaintiff,
         v.
         WAL-MART STORES EAST, LP,                                           CIVIL DIVISION

              Defendant.                                                     CASE NO.:
         ____________________________________________/

                                COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

                  The Plaintiff, ELIDA MARIA GARCIA PINEDA, by and through the undersigned counsel,

        hereby sues the Defendant, WAL-MART STORES EAST, LP, and alleges:

                  1.        This is an action for damages, which exceed seventy five thousand dollars

        ($75,000.00) exclusive of interest and costs.

                  2.        At the time of the subject incident, the Plaintiff, ELIDA MARIA GARCIA PINEDA,

        was and is citizen, resident, and domiciled in Miami-Dade County, Florida and is otherwise sui

        juris.

                  3.        At all times material hereto, the Defendant, WAL-MART STORES EAST, LP, was

        and is company doing substantial business in Miami, Miami-Dade County, Florida.

                  4.        Venue is proper in this County in that the Defendant does business in Miami-Dade

        County, Florida, and/or all of the acts complained of herein occurred in Miami-Dade County,

        Florida.

                  5.        That on or about July 13, 2019, the Plaintiff, ELIDA MARIA GARCIA PINEDA, was a

        business invitee of the Defendant, WAL-MART STORES EAST, LP.
Case 1:21-cv-20976-JAL Document 1-2 Entered on FLSD Docket 03/11/2021 Page 3 of 5




               COUNT I - NEGLIGENCE CLAIM AGAINST WAL-MART STORES EAST, LP

         6.      Plaintiff re-alleges and restates the allegations in paragraphs 1 through 5 as if fully

  set forth herein.

         7.      That at all times material hereto, and specifically on July 13, 2019, Defendant,

  WAL-MART STORES EAST, LP, owned, managed, controlled, operated, and/or maintained the

  premises located at 5851 N.W. 177th Street, Hialeah, FL 33015, in Miami-Dade County.

         8.      That on or about July 13, 2019, the Plaintiff, ELIDA MARIA GARCIA PINEDA, was

  lawfully in Defendant, WAL-MART STORES EAST, LP’s premises, when she slipped, fell, and

  injured herself.

         9.      That the Defendant owed to its business invitees a duty to provide a reasonably

  safe environment.

         10.     That the Defendant, its agents, servants or employees, breached its duty owed to

  the Plaintiff by negligently maintaining its premises in the following manner:

                 a.      By failing to maintain the floor of the premises in a reasonably safe

  condition, to wit, allowing an unknown, slippery substance to accumulate on the floor, and to

  prevent dangerous conditions from occurring; and/or

                 b.      By failing to warn of the dangerous condition that existed at the time of

  the Plaintiff’s accident; and/or

                 c.      Failing to place barricades, wet floor signs, or other marking devices

  utilized to alert customers such as the Plaintiff of the dangerous condition that existed at the

  time of Plaintiff’s accident; and/or




                                                  -2-
Case 1:21-cv-20976-JAL Document 1-2 Entered on FLSD Docket 03/11/2021 Page 4 of 5

                 d.      By failing to remove said unknown, slippery substance from the floor of

  the premises; and/or

                 e.    By failing to correct the hazardous condition of the premises when the

  Defendant knew or should have known that the general public visits said premises and specifically

  the Plaintiff herein; and/or

                 f.      Was otherwise negligent in the care, maintenance, and upkeep of the

  premises, and specifically by allowing an unknown, slippery substance to be left on the floor of

  the premises so as to cause the Plaintiff's injury.

         11.     That the Defendant knew or in the exercise of reasonable care should have known

  of the existence of the hazardous and dangerous condition which constituted a dangerous

  condition to the Plaintiff, and the condition had existed for a sufficient length of time that the

  Defendant knew or should have known of the condition and could have easily remedied it.

         12.     As a direct and proximate result of the aforementioned negligence of the

  Defendant, WAL-MART STORES EAST, LP, the Plaintiff, ELIDA MARIA GARCIA PINEDA, slipped on

  an unknown, slippery substance that had accumulated on the floor and sustained severe,

  grievous and permanent injuries, physical and mental pain and suffering, grief, anguish, inability

  to lead a normal life, loss of earnings and impairment of earning capacity and/or permanent

  aggravation of a pre-existing condition and further incurred hospital bills, medical bills, and other

  bills as a result of said injuries; said injuries are either permanent or continuing in their nature

  and the Plaintiff, ELIDA MARIA GARCIA PINEDA, will suffer the losses in the future.

         WHEREFORE, the Plaintiff, ELIDA MARIA GARCIA PINEDA, hereby demands judgment for

  damages, costs and interest from the Defendant, WAL-MART STORES EAST, LP, together with

  whatever other relief the Court deems just and appropriate.

                                                  -3-
Case 1:21-cv-20976-JAL Document 1-2 Entered on FLSD Docket 03/11/2021 Page 5 of 5




                                    DEMAND FOR JURY TRIAL

         The Plaintiff, ELIDA MARIA GARCIA PINEDA, hereby demands trial by jury of all issues so

  triable as a matter of right.

         Dated: December 10, 2020


                                                     RUBENSTEIN LAW, P.A.
                                                     Attorneys for Plaintiff
                                                     9130 South Dadeland Boulevard, PH
                                                     Miami, FL 33156
                                                     Tel: (305) 661-6000
                                                     Fax: (786) 230-2936
                                                     Email: gregory@rubensteinlaw.com
                                                             lcueto@rubensteinlaw.com
                                                             eservice@rubensteinlaw.com

                                                  By:    /s/ Gregory Deutch_____
                                                         Gregory Deutch
                                                         Florida Bar No.: 30835




                                               -4-
